                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $5,000.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant property, approximately $5,000.00 in United States currency, was

seized on or about April 17, 2019, from Jonas Mason and Lynnesha Pierce-Craig at or near

5XXX N. 70th Street, Milwaukee, Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.




             Case 2:19-cv-01856 Filed 12/18/19 Page 1 of 8 Document 1
                                      Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       7.      The defendant property, approximately $5,000.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                Facts

       8.      Heroin is a Schedule I controlled substance under 21 U.S.C. § 812.

       9.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       10.     Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

April 16, 2019 execution of search warrant at Jonas Mason and Lynnesha Pierce-Craig’s
residence

       11.     On April 16, 2019, officers executed a search warrant at the residence of Jonas

Mason and Lynnesha Pierce-Craig located at 5XXX N. 70th Street, Milwaukee, Wisconsin (the

“subject residence”).

       12.     On April 16, 2019, the following items, among other things, were in the living

room of the subject residence:
                                                   2

              Case 2:19-cv-01856 Filed 12/18/19 Page 2 of 8 Document 1
               A.      On a table were the following:

                             i.   One bag containing approximately 0.6 grams of cocaine tied off in
                                  one corner, and tied off in the other corner were nine corner cuts
                                  containing a total of approximately 3.58 grams of crack cocaine,

                            ii.   One bag containing approximately 0.25 grams of crack cocaine,

                        iii.      One bag containing five corner cuts with a total of approximately
                                  4.93 grams of heroin,

                        iv.       One corner cut containing three smaller corner cuts with a total of
                                  approximately 1.48 grams of cocaine,

                            v.    One bag containing 16 corner cuts with a total of approximately
                                  6.14 grams of crack cocaine,

                        vi.       Two mail items addressed to Lynnesha Pierce-Craig, and

                       vii.       One gallon-size bag with marijuana residue.

               B.      On the floor was a purse containing approximately $240, which funds are
                       not part of the defendant currency, and Lynnesha Pierce-Craig’s driver’s
                       license.

               C.      In the closet were the following:

                             i.   Three mail items addressed to Lynnesha Pierce-Craig and an
                                  invoice to Jonas Mason,

                            ii.   A digital scale, and

                        iii.      A blender.

               D.      On the ottoman was one bag containing approximately 15.29 grams of
                       marijuana.

       13.     On April 16, 2019, the following items, among other things, were in the kitchen

of the subject residence:

               A.      One Prada box containing red lip gloss and two bags containing a total of
                       approximately 55.94 grams of cocaine,

               B.      Three open boxes of baggies,

               C.      Three digital scales with cocaine residue,

                                                    3

             Case 2:19-cv-01856 Filed 12/18/19 Page 3 of 8 Document 1
                 D.       One larger digital scale,

                 E.       One bag containing approximately 16.5 grams of cocaine, and

                 F.       Five open boxes of baking soda, which is commonly used to “cook”
                          powder cocaine into crack cocaine.

        14.      On April 16, 2019, the following items, among other things, were in the northwest

bedroom of the subject residence:

                 A.       One bag containing approximately 2.05 grams of heroin,

                 B.       One box of ammunition,

                 C.       One Sprite Can – California safe, 1

                 D.       Four mail items addressed to Lynnesha Pierce-Craig, and

                 E.       A pink plastic bin containing approximately $1,000, which funds are not
                          part of the defendant currency.

        15.      On April 16, 2019, four surveillance cameras were located throughout the subject

residence.

        16.      All of the controlled substances identified in paragraphs 12 through 14 field tested

positive for heroin, cocaine, or marijuana but have not yet been lab tested.

April 17, 2019 execution of second search warrant at Mason and Pierce-Craig’s residence

        17.      During the evening of April 16, 2019, following execution of the search warrant

at the subject residence, officers conducted a recorded mirandized interview of Jonas Mason.

        18.      During Jonas Mason’s April 16 interview, Mason admitted buying and selling

cocaine and heroin.

        19.      Jonas Mason later told officers that Mason had money inside his residence in two

particular locations, including one in the back room, also known as the northwest bedroom.




1
 A “California safe” is an item used to smuggle or hide controlled substances. The bottom screws out of the safe
but it looks like a regular soda can.
                                                         4

               Case 2:19-cv-01856 Filed 12/18/19 Page 4 of 8 Document 1
       20.     On April 17, 2019, officers executed a second search warrant at the subject

residence for the purpose of locating the hidden currency.

       21.     On April 17, 2019, approximately $5,000 in United States currency – which is the

defendant currency in this case – was inside a sock that was inside a wicker basket with fake

flowers in the northwest bedroom of the subject residence.

                                  Jonas Mason’s State Charges

       22.     On April 19, 2019, Jonas Mason was charged in Milwaukee County Circuit

Court, Case No. 19CF1703, with (1) possession of cocaine with intent to deliver, and

(2) possession of a heroin with intent to deliver.

                            Lynnesha Pierce-Craig’s State Charges

       23.     On April 19, 2019, Lynnesha Pierce-Craig was charged in Milwaukee County

Circuit Court, Case No. 19CF1704, with (1) possession of cocaine with intent to deliver, and

(2) possession of a heroin with intent to deliver.

                             Administrative Forfeiture Proceedings

       24.     On or about May 29, 2019, the Drug Enforcement Administration (“DEA”) began

administrative forfeiture proceedings against the approximately $5,000.00 in United States

currency seized from Jonas Mason and Lynnesha Pierce-Craig’s residence on April 17, 2019, on

the ground that the seized currency was used or intended to be used in exchange for controlled

substances or was proceeds of trafficking in controlled substances.

       25.     On or about October 15, 2019, Lynnesha Pierce-Craig filed a claim with the DEA

in the administrative forfeiture proceeding to the defendant approximately $5,000.00 in United

States currency.




                                                     5

             Case 2:19-cv-01856 Filed 12/18/19 Page 5 of 8 Document 1
                                   Warrant for Arrest In Rem

       26.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       27.     The plaintiff alleges and incorporates by reference the paragraphs above.

       28.     By the foregoing and other acts, the defendant property, approximately $5,000.00

in United States currency, was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).

       29.     The defendant approximately $5,000.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $5,000.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                               Respectfully submitted,

                                               MATTHEW D. KRUEGER
                                               United States Attorney

                                       By:     s/SCOTT J. CAMPBELL
                                               SCOTT J. CAMPBELL
                                               Assistant United States Attorney
                                                   6

              Case 2:19-cv-01856 Filed 12/18/19 Page 6 of 8 Document 1
                         Scott J. Campbell Bar Number: 1017721
                         Attorney for Plaintiff
                         Office of the United States Attorney
                         Eastern District of Wisconsin
                         517 East Wisconsin Avenue, Room 530
                         Milwaukee, Wisconsin 53202
                         Telephone: (414) 297-1700
                         Fax: (414) 297-1738
                         E-Mail: scott.campbell@usdoj.gov




                           7

Case 2:19-cv-01856 Filed 12/18/19 Page 7 of 8 Document 1
                                          Verification

       I, James H. Krueger, hereby verify and declare under penalty of perjury that I am a

Special Agent with the Drug Enforcement Administration (DEA) in Milwaukee, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 8 through 21 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Special Agent with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 12-18-2019                              s/JAMES H. KRUEGER
                                             James H. Krueger
                                             Special Agent




                                                8

             Case 2:19-cv-01856 Filed 12/18/19 Page 8 of 8 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $5,000.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

12/18/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:19-cv-01856
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 12/18/19 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $5,000.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 18th day of

December, 2019, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant property pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $5,000.00 in United States currency, which was seized on or about

April 17, 2019, from Jonas Mason and Lynnesha Pierce-Craig at or near 5XXX N. 70th Street,

Milwaukee, Wisconsin, and which is presently in the custody of the United States Marshal




             Case 2:19-cv-01856 Filed 12/18/19 Page 1 of 2 Document 1-2
Service in Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same

until further order of this Court.


        Dated this        day of                       , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


             Case 2:19-cv-01856 Filed 12/18/19 Page 2 of 2 Document 1-2
